Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the " claim 5s configuration (blank with that would form taller side walls) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 objected to because of the following informalities:  “…seven fold marks and at fourth and seventh fold marks from outside in the case of a blank with 10 fold marks, such that faces lying against said fold marks lie parallel with respect to one another and form a centre wall" needs separation between "outside" and "in the case of" (either a comma or period should resolve this issue) .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 3: t
Claim 5: “wherein the blank has seven fold marks and spacing of a central fold mark from two fold marks adjacent thereto is up to 50% smaller than spacing between fold marks between which side walls are formed.” The issue with this statement is the comparison between fold marks of a blank (flat object) with side walls of an inlay (3-dimensional object). There is no prior discussion of forming the inlay (hence the side walls) or a 3-dimensional object, therefore, this statement does not make structural sense. Specification does not further elaborate. For the purposes of examination, the as-written interpretation indicates that the comparison of the spacing between (14b-14d) is 50% smaller than spacing the spacing of (14d-14c).
Claim 13: The quote " wherein the blank is folded or bent at a central fold mark in the case of a blank with seven fold marks and at fourth and seventh fold marks from outside…" It is unclear what relationship the applicant is describing with respect to the fourth and seventh fold marks, "outside" relative to the inlay is not further described in the claims or specification and is not obvious. Therefore, it shall be interpreted that the fourth and seventh fold mark are folded in the same direction (opposing the 3rd and 6th fold directions). 

Claims 12 and 13 recites the limitation "The inlay according to Claim 10" in the first sentence.  There is insufficient antecedent basis for this limitation in the claim. The inlay is introduced in Claim 11, to resolve this issue, it is recommended to change claim 12 and 13 dependency to claim 11 (instead of claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 7, 10, 11, 12, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2008081147 A - English translation attached).
	With respect to claim 1, Hirata discloses a blank (figure 1 below) for producing an inlay for a secondary packaging (abstract), wherein the blank is rectangular (figure 1 below) and comprises a material (page 2 [0015]) with a corrugation profile having a length and a width (L, W figure 1 below), wherein the length (L figure 1 below) extends along a first axis from a first end of the blank to a second end of the blank (figure 1 below), and the width (W figure 1 below) extends along a second axis (figure 1 below), and the corrugation profile runs along the second axis, and the blank has at least four fold mark (dotted line figure 1 below), which are parallel to the second axis (figure 1 below).  
Although never directly stating corrugation in the Hiratas disclosure, it was stated to be an improvement of the shape of “corrugated partition” discussed in the Background Art, so it can be inferred that this product is also of the same corrugated material. Additionally, it is stated that the invention is made of paperboard which can be corrugated. Corrugated paperboard has been used in folding operations, this is commonly known and can be further verified in text, see attached, “A constitutive model for the mechanical response of the folding of creased paperboard” (page 1 col 2 [0002] Giampieri). Additionally, as there are two orientations for the corrugation, there are only a finite number (two specifically) of possible orientations so it would have been obvious to try the orientation with the corrugation running along the second axis.

    PNG
    media_image1.png
    1186
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    893
    1191
    media_image2.png
    Greyscale

With respect to claim 2, Hirata discloses the blank according to Claim 1 (above), wherein the blank has seven (11, 7, 4, 8 figure 1 above) or ten parallel fold marks.  
With respect to claim 6, Hirata discloses the blank according to claim 1 (above), wherein an edge at a first end of the blank and at a second end of the blank is corrugated.  
Examiner note: Prior art does not disclose a change of material; therefore, it is presumed the paperboard material is continuous and present on both ends.
	With respect to claim 5, Hirata discloses the blank according to claim 1, wherein the blank has seven fold marks (11, 7, 4, 8 figure 1 above) and spacing of a central fold mark (8 figure 1 above) from two fold marks (4 figure 1 above) adjacent thereto is up to 50% smaller than spacing between fold marks between which side walls (7-11 figure 1 above) are formed.
Examiner note: The relationship italicized above, in which one spacing segment is “50% smaller” than the other, is absent in the previously presented embodiment of Hirata. The current application fails to note any advantage this feature the presence of relationship in the specification. This alteration also does not change or impact the functionality of Hiratas invention. Therefore, this feature can be regarded as a change in shape of the current embodiment of Hirata’s dividers without any deviation in functionality. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." Thus, the application has presented no arguments which shows that the particular configuration is significant or anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of fitting products on the insert. It can also be noted that this feature is not novel and present in other prior art, including a different embodiment of Hirata, figure 7. 
With respect to claim 7, Hirata discloses the blank according to claim 1 (above), wherein the blank comprises plastic with a corrugation profile or paper (page 2 [0015]) or corrugated cardboard.  
With respect to claim 10, Hirata discloses the blank according to Claim 7, wherein the paper is padded paper with one or more air pockets.
Examiner Note: As corrugated paperboard, the paper inherently can be considered as padded with multiple air pockets.
With respect to claim 11, Hirata discloses an inlay for a secondary packaging, comprising a blank (figure 1 above) according to claim 1 (above) which is folded or bent at outer fold marks (figure 4 below) such that faces (6 figure 4 below) adjoining the outer fold marks (11 figure 4 below) form an angle in the range of from 5 degrees to 90 degrees with respect to one another (figure 4 below).  
With respect to claim 12, Hirata discloses the inlay according to Claim 10 (should read “claim 11” – as mention in 112b rejection above) which has been folded at the fold marks such that faces adjoining second (7 figure 1 below) and third fold marks (4 figure 1 below) from an outside portion in each case are at a substantially perpendicular angle with respect to one another and form a U-shaped profile (2, 3, 6 figure 4 above).  
With respect to claim 14, Hirata discloses the inlay according to claim 11 (above), wherein secondary packaging has a rectangular base area with length M and width C, and width B (M, C, B figure 4 below) of the blank does not exceed either the length M or the width C.  
With respect to claim 15, Hirata discloses a product comprising an inlay according to claim 11 (above) for holding one or more edge-stable, rectangular products in a secondary packaging (abstract).  
With respect to claim 16, Hirata discloses a product comprising an inlay according to Claim 15 (above), wherein the edge-stable, rectangular products are sachets, blister packs, four-edge sealed pouches or tubular pouches (“pillow packaged goods” Abstract).  
With respect to claim 17, Hirata discloses a packaging system comprising inlay according to claim 11 (above) and a secondary packaging (abstract).  
With respect to claim 18, Hirata discloses the packaging system according to Claim 17, wherein the secondary packaging is a folding box.  (“body box” page 2 [0005])
With respect to claim 19, Hirata discloses the packaging system according to Claim 17, wherein the packaging system comprises a plurality of edge-stable, rectangular products which are held by the inlay in a predefined position (“pillow packaged goods” Abstract).  
With respect to claim 20, Hirata discloses the packaging system according to Claim 19 (above), wherein the edge- stable, rectangular products are sachets, blister packs, four-edge sealed pouches or tubular pouches (“pillow packaged goods” Abstract).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2008081147 A - English translation attached) in view of Segur (US 1473917 A).
	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2008081147 A-English translation attached) as applied to claim 1 above in view of Segur (US 1473917A). Regarding claim 3, Hirata discloses the blank according to Claim 1, wherein spacing of two outer fold marks (11 figure 1 above) from the first end and second end (labeled on figure 1 above) of the blank is smaller than spacing of two outer fold marks (11 figure 1 below) from closest fold marks (7 figure 1 above). Hirata fails to disclose of end faces that are smaller than the next closest faces. However, in a similar field of endeavor, namely container dividers, Segur taught of dividers which have end faces (“filler extensions”) which are shorter than the next closest faces. The purpose of smaller filler extensions is “to adjust themselves to the exact length of the crate compartment (page 1 col 2 lines 96-100).” Therefore, it would have been obvious to one of ordinary skill in the art of container dividers before the effective filing date of the claimed invention to substitute the smaller size end faces as taught by Segur for the larger sized end faces on the divider as disclosed by Hirata since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the overall length adjustment would be a way to allow the dividers to fit properly in certain boxes. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
	Regarding claim 4, Hirata discloses the two outer fold marks (11 figure 1 below) do not extend over an entire width (figure 1 below) of the blank and the blank has two cuts or perforations (5 figure 1 below) in a longitudinal direction (L figure 1 below) of the blank between two ends of the outer fold marks (11 figure 1 below) and the respectively closest fold mark (7 figure 1 below).  
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2008081147 A - English translation attached) in view of Segur (US 1473917 A) and Fadiji (“Compression strength of ventilated corrugated paperboard packages: Numerical modelling, experimental validation and effects of vent geometric design”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 7, above, in view of Segur and Fadiji. Regarding claim 9, Hirata discloses the blank according to Claim 7, wherein the corrugated cardboard is an open corrugated cardboard with a material strength in the range of from 40g/m2 to 200g/m2, optionally in the range of from 60 g/m2 to 150 g/m2, optionally in the range of from 80g/m2 to 120g/m2 and has a corrugation size in the range of C-flute, D-flute, E-flute or F-flute. Hirata failed to teach of a blank made from corrugated cardboard. However, it is common practice to use cardboard as a base material in the field of container dividers. For example, Segur taught of a divider made from cardboard (page 2 lines 88-93). Although flute size and material strength are not disclosed in Segur. cardboard materials in compliance with the above claim have been in existence, as evident in Fadiji’s published article, more specifically C-flute cardboard that is folded for packaging operations with a strength of 175 g/ m2 on page 235 under “Packaging Materials and their properties.” As this relates to product packaging and cardboard containers, therefore, it would have been obvious to one of ordinary skill in the art of product packaging before the effective filing date of the claimed invention to substitute C-flute cardboard as taught by Segur and Fadiji for the paperboard material used in the dividers as disclosed by Hirata since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, cardboard is commonly used in packaging materials. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 7, above, in view of Petrick (US 20110036747 A1).
Hirata discloses substantially all the limitations as claimed except Hirata failed to disclose wherein the plastic is polystyrene, foam or air-bubble sheet. However, the usage of these materials is quite common in the field of packaging dividers, previous inventions such as Petricks discloses inserts fabricated from foam (page 2 [0023]). Therefore, it would have been obvious to one of ordinary skill in the art of product packaging before the effective filing date of the claimed invention to substitute in foam dividers as taught by Petrick for the paperboard material used in the dividers as disclosed by Hirata since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, it is common to use foam in packaging materials and the functionality of the inserts would remain the same. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 2008081147 A - English translation attached) in view of Schwager (EP 1657164 A1 - English translation attached).
Regarding claim 13, Hirata discloses the inlay according to Claim 10 (interpreted to read “claim 11”– as mention in 112b rejection above), wherein the blank is folded or bent at a central fold mark (8 figure 4 above) in the case of a blank (figure 1 above) with seven fold marks and at fourth and seventh fold marks from outside in the case of a blank with 10 fold marks, such that faces lying against said fold marks lie parallel with respect to one another and form a centre wall. Hirata failed to disclose of centre walls that were parallel with one another. However, in a similar field of another, namely packaging partitions, Schwagers dividing walls stood erect and parallel with one another to provide “extraordinary stability” which allows the part to be made with “thinner materials” (page 3 [0008]). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inserts of Hirata to have erect centre walls as taught by Schwager in order to allow for better stability and ultimately the usage of a thinner manufacturing material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./               Examiner, Art Unit 3735  

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735